Exhibit 10.2

AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into on August 10, 2007, by
and between Edward A. Mueller (the “Executive”) and Qwest Communications
International Inc., a Delaware corporation (together with its wholly owned
subsidiaries, the “Company”).

WITNESSETH THAT:

WHEREAS, the parties desire to provide for the grant of certain non-qualified
stock options and shares of restricted stock to the Executive as set forth
herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Executive and the Company
as follows:


1.                                       STOCK OPTION AND RESTRICTED STOCK
AWARD.  THE EXECUTIVE SHALL BE GRANTED OPTIONS UNDER THE QWEST COMMUNICATIONS
INTERNATIONAL INC. EQUITY INCENTIVE PLAN, AS AMENDED (THE “PLAN”), TO ACQUIRE
SHARES OF THE COMMON STOCK (“COMMON STOCK”) OF QWEST COMMUNICATIONS
INTERNATIONAL INC. (“QCII”) AND RESTRICTED SHARES OF COMMON STOCK UNDER THE
PLAN, IN ACCORDANCE WITH THE FOLLOWING:


(A)                                  ON AUGUST 10, 2007 (THE “GRANT DATE”), THE
EXECUTIVE SHALL BE GRANTED NON-QUALIFIED OPTIONS TO ACQUIRE 2,083,000 SHARES OF
COMMON STOCK (THE “OPTION AWARD”).  EACH OPTION SHALL HAVE A TEN YEAR TERM
COMMENCING ON THE APPLICABLE GRANT DATE, SUBJECT TO VESTING OR EARLIER
FORFEITURE AS PROVIDED IN SUBPARAGRAPHS (D) AND (E) BELOW.


(B)                                 THE OPTION PRICE (“OPTION PRICE”) WITH
RESPECT TO THE 2,083,000 SHARE OPTION GRANTED ON THE GRANT DATE IS THE CLOSING
PRICE PER SHARE OF THE COMMON STOCK REPORTED ON THE NEW YORK STOCK EXCHANGE, OR
SUCH OTHER NATIONAL STOCK EXCHANGE ON WHICH THE COMMON STOCK MAY THEN BE LISTED
AND WHICH CONSTITUTES THE PRINCIPAL MARKET FOR THE COMMON STOCK, ON THE GRANT
DATE. UPON THE EXERCISE OF ANY SUCH OPTIONS, THE OPTION PRICE WITH RESPECT
THERETO SHALL BE PAID IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE PLAN.


(C)                                  ON THE GRANT DATE, THE EXECUTIVE SHALL BE
GRANTED SHARES OF RESTRICTED COMMON STOCK HAVING AN APPROXIMATE VALUE OF
$7,500,000 (THE “RESTRICTED STOCK AWARD”) SUBJECT TO VESTING OR FORFEITURE AS
PROVIDED IN SUBPARAGRAPHS (D) AND (E) BELOW. THE NUMBER OF SHARES OF RESTRICTED
COMMON STOCK GRANTED PURSUANT TO THIS AGREEMENT SHALL BE DETERMINED ON THE GRANT
DATE BY DIVIDING THE DOLLAR VALUE ABOVE BY THE CLOSING PRICE PER SHARE OF THE
COMMON STOCK REPORTED ON THE NEW YORK STOCK EXCHANGE, OR SUCH OTHER NATIONAL
STOCK EXCHANGE ON WHICH THE COMMON STOCK MAY THEN BE LISTED AND WHICH


--------------------------------------------------------------------------------



CONSTITUTES THE PRINCIPAL MARKET FOR THE COMMON STOCK, ON THE GRANT DATE, THEN
ROUNDING TO THE NEAREST 1,000 SHARES.


(D)                                 THE OPTION AWARD AND THE RESTRICTED STOCK
AWARD SHALL VEST AND THE OPTION AWARD SHALL BECOME EXERCISABLE ON THE THIRD
ANNIVERSARY OF THE GRANT DATE, IF EXECUTIVE IS EMPLOYED BY THE COMPANY ON SUCH
DATE AND, AT ANY TIME FOLLOWING THE GRANT DATE, THE AVERAGE CLOSING PRICE FOR
THE COMMON STOCK REPORTED ON THE NEW YORK STOCK EXCHANGE, OR SUCH OTHER NATIONAL
STOCK EXCHANGE ON WHICH THE COMMON STOCK MAY THEN BE LISTED AND WHICH
CONSTITUTES THE PRINCIPAL MARKET FOR THE COMMON STOCK (THE “CLOSING PRICE”),
SHALL HAVE EQUALED OR EXCEEDED THE THEN APPLICABLE SHARE PRICE TARGET, AS
DEFINED IN THE FOLLOWING SENTENCE, FOR ANY PERIOD OF 90 CONSECUTIVE TRADING DAYS
THAT BEGINS ON OR FOLLOWING THE GRANT DATE.  THE “SHARE PRICE TARGET” SHALL BE
(I) $11.50 OR (II) FOLLOWING THE DECLARATION AND PAYMENT OF ONE OR MORE
DIVIDENDS ON THE COMMON STOCK, $11.50 LESS THE AGGREGATE PER SHARE AMOUNT OF ANY
DIVIDENDS SO DECLARED AND PAID.  IF THE CONDITIONS SET FORTH ABOVE HAVE NOT BEEN
SATISFIED ON THE THIRD ANNIVERSARY OF THE GRANT DATE, THE OPTION AWARD AND THE
RESTRICTED STOCK AWARD SHALL VEST AND THE OPTION AWARD SHALL BECOME EXERCISABLE
ON THE FOURTH ANNIVERSARY OF THE GRANT DATE, IF EXECUTIVE IS EMPLOYED BY THE
COMPANY ON SUCH DATE AND AVERAGE CLOSING PRICE SHALL HAVE EQUALED OR EXCEEDED
THE THEN APPLICABLE SHARE PRICE TARGET OF (I) $12.65 OR (II) FOLLOWING THE
DECLARATION AND PAYMENT OF ONE OR MORE DIVIDENDS ON THE COMMON STOCK, $12.65
LESS THE AGGREGATE PER SHARE AMOUNT OF ANY DIVIDENDS SO DECLARED AND PAID FOR
ANY PERIOD OF 90 CONSECUTIVE TRADING DAYS THAT BEGINS ON OR FOLLOWING THE THIRD
ANNIVERSARY OF THE GRANT DATE.  IF A PERIOD OF CONSECUTIVE TRADING DAYS OCCURS
PRIOR TO THE DECLARATION AND PAYMENT OF A DIVIDEND ON THE COMMON STOCK, DURING
WHICH THE AVERAGE CLOSING PRICE EQUALS OR EXCEEDS THE THEN APPLICABLE SHARE
PRICE TARGET (PRIOR TO SUCH PAYMENT OF A DIVIDEND), SUCH PERIOD OF CONSECUTIVE
TRADING DAYS SHALL BE ADDED TO ANY SUBSEQUENT PERIOD OF CONSECUTIVE TRADING DAYS
DURING WHICH THE AVERAGE CLOSING PRICE EQUALS OR EXCEEDS THE THEN APPLICABLE
SHARE PRICE TARGET FOR PURPOSES OF DETERMINING WHETHER THE REQUIREMENT OF 90
CONSECUTIVE TRADING DAYS WITH AN AVERAGE CLOSING PRICE AT OR ABOVE THE SHARE
PRICE TARGET HAS BEEN SATISFIED.  IN THE EVENT THAT THERE IS ANY CHANGE IN THE
COMMON STOCK BY REASON OF ANY STOCK DIVIDEND, STOCK SPLIT, COMBINATION OF
SHARES, OR LIKE CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY, THE SHARE PRICE
TARGET SHALL BE APPROPRIATELY ADJUSTED AT THE TIME OF SUCH EVENT TO TAKE INTO
ACCOUNT THE IMPACT OF SUCH CHANGE IN CAPITAL STRUCTURE.


(E)                                  THE OPTION AWARD AND THE RESTRICTED STOCK
AWARD SHALL VEST, AND THE OPTION AWARD SHALL BECOME EXERCISABLE PRIOR TO THE
FOURTH ANNIVERSARY OF THE GRANT DATE, UNDER THE FOLLOWING CIRCUMSTANCES:

2


--------------------------------------------------------------------------------



(I)                                     IF THE EXECUTIVE DIES, BECOMES DISABLED,
TERMINATES HIS EMPLOYMENT BY REASON OF TERMINATION FOR GOOD REASON OR HIS
EMPLOYMENT IS TERMINATED BY THE COMPANY FOR ANY REASON (OTHER THAN FOR CAUSE)
FOLLOWING COMPANY NOTICE OF CANCELLATION OF THE EMPLOYMENT TERM (AS DEFINED IN
THE EMPLOYMENT AGREEMENT), WHICH IN BOTH CASES SHALL BE TREATED FOR ALL PURPOSES
OF THIS AGREEMENT AS A TERMINATION BY THE COMPANY WITHOUT CAUSE, OR IS
TERMINATED BY THE COMPANY WITHOUT CAUSE, DURING THE FOUR YEAR PERIOD FOLLOWING
THE GRANT DATE, THE RESTRICTED STOCK AWARD AND THE OPTION AWARD SHALL FULLY
VEST, AND THE OPTION AWARD SHALL BECOME EXERCISABLE ON THE DATE THE EXECUTIVE
DIES, BECOMES DISABLED OR IS TERMINATED BY THE COMPANY WITHOUT CAUSE, IF AT THE
TIME OF SUCH DEATH, DISABILITY, OR TERMINATION BY THE COMPANY WITHOUT CAUSE THE
AVERAGE CLOSING PRICE FOR A PERIOD OF 22 OR MORE CONSECUTIVE TRADING DAYS DURING
THE 30 CONSECUTIVE TRADING DAYS IMMEDIATELY PRIOR TO THE DATE OF DEATH,
DISABILITY OR TERMINATION BY THE COMPANY WITHOUT CAUSE SHALL HAVE EQUALED OR
EXCEEDED THE THEN APPLICABLE SHARE PRICE TARGET.  IF THE EXECUTIVE DIES, BECOMES
DISABLED OR IS TERMINATED BY THE COMPANY WITHOUT CAUSE AND THE PROVISIONS OF
THIS SUBPARAGRAPH HAVE BEEN SATISFIED AT THE TIME OF SUCH EVENT, THE RESTRICTED
STOCK AWARD AND THE OPTION AWARD SHALL FULLY VEST, AND THE OPTION AWARD SHALL
BECOME EXERCISABLE, ON THE DATE OF THE EXECUTIVE’S DEATH, DISABILITY OR
TERMINATION BY THE COMPANY WITHOUT CAUSE, OR


(II)                                  IF BOTH OF THE FOLLOWING CONDITIONS ((A)
AND (B)) HAVE BEEN SATISFIED PRIOR TO THE FOURTH ANNIVERSARY OF THE GRANT DATE,
THE RESTRICTED STOCK AWARD AND THE OPTION AWARD SHALL FULLY VEST, AND THE OPTION
AWARD SHALL BECOME EXERCISABLE, ON THE DATE SPECIFIED IN THE IMMEDIATELY
FOLLOWING SENTENCE: (A) THE APPROVAL BY A MAJORITY OF THE INCUMBENT BOARD (AS
DEFINED BELOW) OF EITHER

(1)                                  A CHANGE IN CONTROL AS DEFINED BY SECTION
5.2 OF EXECUTIVE’S EMPLOYMENT AGREEMENT DATED AUGUST 10, 2007 (THE “EMPLOYMENT
AGREEMENT”); OR

(2)                                  ANY OTHER MERGER, CONSOLIDATION,
REORGANIZATION, SALE OF QCII OR ITS ASSETS, OR A TRANSACTION IN WHICH SHARES OF
QCII OR CASH, OR A COMBINATION OF BOTH, ARE ISSUED FOR THE ACQUISITION OF
ANOTHER COMPANY OR ASSETS, WHERE THE EXECUTIVE IS NOT OFFERED THE CONTINUED
POSITION OF CEO OF QCII, OR IF QCII IS NOT THE SURVIVING COMPANY, THE POSITION
OF CEO OF THE SURVIVING COMPANY IN SUCH TRANSACTION, WITH THE EXECUTIVE HAVING
SUBSTANTIALLY THE SAME OR GREATER COMPENSATION, AUTHORITY, POWER, RESPONSIBILITY
AND DUTIES AS PRIOR TO THE TRANSACTION;


AND (B) THE CLOSING AND CONSUMMATION OF SUCH A TRANSACTION.  UPON THE CLOSING
AND CONSUMMATION OF A TRANSACTION DESCRIBED IN CLAUSE (A)(1) OR (A)(2) (BUT, IN
THE EVENT OF THE CLOSING AND CONSUMMATION OF A TRANSACTION DESCRIBED IN (A)(2),
ONLY IF THE EXECUTIVE HAS NOT BEEN OFFERED THE POSITION OF CEO ON THE TERMS
DESCRIBED IN THAT CLAUSE), THE RESTRICTED STOCK AWARD AND THE OPTION AWARD SHALL
FULLY VEST, AND THE OPTION AWARD SHALL BECOME EXERCISABLE ON THE DATE OF THE
CLOSING AND CONSUMMATION OF SUCH TRANSACTION.  IF THE EXECUTIVE DIES, BECOMES

3


--------------------------------------------------------------------------------



DISABLED OR IS TERMINATED BY THE COMPANY WITHOUT CAUSE AFTER THE INCUMBENT BOARD
HAS APPROVED SUCH A TRANSACTION BUT BEFORE THE CLOSING AND CONSUMMATION OF SUCH
TRANSACTION, AND THE RESTRICTED STOCK AWARD AND THE OPTION AWARD OTHERWISE WOULD
HAVE VESTED UPON CLOSING UNDER THIS SUBPARAGRAPH (E)(II) IF THE EXECUTIVE HAD
NOT DIED, BECOME DISABLED OR BEEN TERMINATED WITHOUT CAUSE, THEN THE RESTRICTED
STOCK AWARD AND THE OPTION AWARD SHALL FULLY VEST, AND THE OPTION AWARD SHALL
BECOME EXERCISABLE, UPON THE CLOSING AND CONSUMMATION OF SUCH TRANSACTION.


(F)                                    EXCEPT AS OTHERWISE PROVIDED IN
SUBPARAGRAPH (E)(II) ABOVE, UNLESS THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
RESULTS IN FULL VESTING OF THE OPTION AWARD AND RESTRICTED STOCK AWARD IN
ACCORDANCE WITH SUBPARAGRAPHS (E)(I) OR (II) ABOVE, THE OPTION AWARD AND THE
RESTRICTED STOCK AWARD SHALL BE IMMEDIATELY FORFEITED IN THE EVENT OF A
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON WHATSOEVER, INCLUDING
BUT NOT LIMITED TO DEATH, VOLUNTARY RESIGNATION, TERMINATION BY THE COMPANY, OR
OTHERWISE.  IF NOT PREVIOUSLY VESTED, THE OPTION AWARD AND THE RESTRICTED STOCK
AWARD SHALL BE FORFEITED ON THE FOURTH ANNIVERSARY OF THE GRANT DATE.


(G)                                 IN THE EVENT THAT THE EXECUTIVE IS
TERMINATED BY THE COMPANY FOR CAUSE (AS DEFINED IN EXECUTIVE’S EMPLOYMENT
AGREEMENT), ANY VESTED OPTION OR UNEXERCISED PORTION THEREOF GRANTED UNDER
SUBPARAGRAPH (A) SHALL BE FORFEITED AS OF THE DATE OF SUCH TERMINATION, WHETHER
OR NOT OTHERWISE VESTED OR EXERCISABLE ON SUCH DATE.


(H)                                 IN THE EVENT OF ANY CHANGE IN CORPORATE
CAPITALIZATION, SUCH AS A STOCK SPLIT, OR A CORPORATE TRANSACTION, SUCH AS ANY
MERGER, CONSOLIDATION, SEPARATION, INCLUDING A SPIN-OFF, OR OTHER DISTRIBUTION
OF STOCK OR PROPERTY OF QCII, ANY REORGANIZATION (WHETHER OR NOT SUCH
REORGANIZATION COMES WITH THE DEFINITION OF SUCH TERM IN SECTION 368 OF THE
INTERNAL REVENUE CODE) OR ANY PARTIAL OR COMPLETE LIQUIDATION OF QCII, THE
NUMBER AND CLASS OF SHARES SUBJECT TO OPTIONS AWARDED IN ACCORDANCE WITH
SUBPARAGRAPH (A) ABOVE, AND THE OPTION PRICE FOR SUCH OPTIONS UNDER SUBPARAGRAPH
(B) ABOVE, SHALL BE ADJUSTED IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN TO
PREVENT DILUTION OF THE EXECUTIVE’S RIGHTS.


(I)                                     OPTIONS OR RESTRICTED SHARES OF COMMON
STOCK GRANTED IN ACCORDANCE WITH SUBPARAGRAPH (A) ABOVE MAY BE TRANSFERRED BY
THE EXECUTIVE TO THE EXECUTIVE’S SPOUSE, CHILDREN OR GRANDCHILDREN (“IMMEDIATE
FAMILY MEMBERS”) OR TO A TRUST OR TRUSTS FOR THE EXCLUSIVE BENEFIT OF SUCH
IMMEDIATE FAMILY MEMBERS OR TO A PARTNERSHIP IN WHICH SUCH IMMEDIATE FAMILY
MEMBERS ARE THE ONLY PARTNERS.


(J)                                     THE COMPANY SHALL TAKE ALL STEPS
NECESSARY OR DESIRABLE TO REGISTER THE SHARES SUBJECT TO THE FOREGOING OPTION
AWARD

4


--------------------------------------------------------------------------------



AND THE RESTRICTED STOCK AWARD UNDER THE SECURITIES ACT OF 1933, AS AMENDED, ON
A FORM S-8 OR OTHER APPROPRIATE FORM AND TO LIST SUCH SHARES ON THE NEW YORK
STOCK EXCHANGE.


(K)                                  UPON THE VESTING OF ANY PORTION OF THE
RESTRICTED STOCK AWARD OR THE EXERCISE OF ANY PORTION OF THE OPTION AWARD (OTHER
THAN A CASHLESS EXERCISE INVOLVING A SAME-DAY SALE), THE COMPANY SHALL WITHHOLD
A NUMBER OF SHARES OF COMMON STOCK SUBJECT TO SUCH AWARD HAVING A VALUE EQUAL TO
THE MINIMUM AMOUNT REQUIRED TO BE WITHHELD UNDER APPLICABLE FEDERAL, STATE AND
LOCAL INCOME TAX LAWS (COLLECTIVELY, “WITHHOLDING TAXES”).  THE VALUE OF SHARES
OF COMMON STOCK TO BE WITHHELD SHALL BE BASED ON THE CLOSING PRICE OF SUCH
SHARES ON THE DATE THE AMOUNT OF WITHHOLDING TAXES IS DETERMINED.

(iii)                               Upon a termination of Executive’s
employment, the vested portion of the Option Award shall be exercisable during
such period as is provided in the Plan for such termination; provided, anything
herein or in the Plan to the contrary notwithstanding, upon any voluntary
termination of Executive’s employment for any reason (other than due to his
Disability or death), the vested portion of the Option Award shall be
exercisable until the first to occur of (x) 90 days following termination of
Executive’s employment or (y) the tenth anniversary of the Grant Date.


2.                                       DEFINITIONS.


(A)                                  “CAUSE” SHALL HAVE THE SAME DEFINITION AS
PARAGRAPH 4.6(A) OF THE EMPLOYMENT AGREEMENT;


(B)                                 “GOOD REASON” SHALL HAVE THE SAME DEFINITION
AS PARAGRAPH 4.6(D) OF THE EMPLOYMENT AGREEMENT;


(C)                                  “DISABILITY” SHALL HAVE THE SAME DEFINITION
AS PARAGRAPH 4.6(C) OF THE EMPLOYMENT AGREEMENT.


(D)                                 “INCUMBENT BOARD” MEANS INDIVIDUALS WHO AT
THE BEGINNING OF ANY TWO CONSECUTIVE YEAR PERIOD FOLLOWING THE EFFECTIVE DATE OF
THIS AGREEMENT,  CONSTITUTE THE BOARD OF DIRECTORS OF QCII (“THE QCII BOARD”)
AND ANY NEW DIRECTOR (EXCEPT FOR A DIRECTOR DESIGNATED BY A PERSON WHO HAS
ENTERED INTO AN AGREEMENT WITH QCII TO EFFECT A TRANSACTION DESCRIBED ELSEWHERE
IN THE DEFINITION OF CHANGE IN CONTROL CONTAINED IN THE EQUITY INCENTIVE PLAN)
WHOSE ELECTION BY THE QCII BOARD OR NOMINATION FOR ELECTION BY QCII’S
STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN
STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE PERIOD OR
WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED CEASE FOR
ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE QCII BOARD;

5


--------------------------------------------------------------------------------



(E)                                  “DATE OF TERMINATION” SHALL HAVE THE SAME
DEFINITION AS PARAGRAPH 4.6(B) OF THE EMPLOYMENT AGREEMENT.


3.                                       POST-TERMINATION FINDING OF CAUSE OR
VIOLATION OF COVENANTS. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
EXECUTIVE SHALL IMMEDIATELY FORFEIT ALL RIGHTS UNDER THE OPTION AWARD AND
RESTRICTED STOCK AWARD AND SHALL REPAY TO COMPANY ALL PROCEEDS FROM THE VESTING
OR LAPSING OF THE AWARDS OCCURRING AFTER EXECUTIVE’S DATE OF TERMINATION, IF,
WITHIN THE TWO YEAR PERIOD BEGINNING ON THE DATE OF TERMINATION, THE COMPANY
DETERMINES THAT EXECUTIVE, WHILE EMPLOYED BY COMPANY, ENGAGED IN CONDUCT
CONSTITUTING CAUSE (AS DEFINED BY SECTION 4.6(A) OF EXECUTIVE’S EMPLOYMENT
AGREEMENT) OR IF EXECUTIVE HAS AT ANY TIME VIOLATED THE COVENANTS SET FORTH IN
ARTICLES 6 AND 7 OF EXECUTIVE’S EMPLOYMENT AGREEMENT.  THE PROCESS SET FORTH AT
SECTION 11.14 OF EXECUTIVE’S EMPLOYMENT AGREEMENT SHALL GOVERN ANY PROCEEDINGS
UNDER THIS PARAGRAPH,


4.                                       GENERAL PROVISIONS.  THE GENERAL
PROVISIONS SET FORTH IN ARTICLE 11 OF EXECUTIVE’S EMPLOYMENT AGREEMENT ARE
INCORPORATED BY REFERENCE AS THOUGH FULLY SET FORTH HEREIN.


5.                                       NOTICES.  NOTICES AND ALL OTHER
COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DELIVERED PERSONALLY OR SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, OR SENT BY FACSIMILE, OR PREPAID OVERNIGHT COURIER
TO THE PARTIES AT THE FACSIMILE PHONE NUMBERS OR ADDRESSES SET FORTH BELOW (OR
SUCH OTHER ADDRESSES OR FACSIMILE NUMBERS AS SHALL BE SPECIFIED BY THE PARTIES
BY LIKE NOTICE):

to the Company:

Qwest Communications International Inc.
1801 California Street, Suite 5200
Denver, Colorado 80202

Attn:  Chairman of the Compensation Committee of the Board of Directors; and

General Counsel

1801 California Street, Suite 5200
Denver, Colorado 80202
Facsimile:  (303) 383-8444

6


--------------------------------------------------------------------------------


or to the Executive:

Edward A. Mueller

[at the address and facsimile number maintained in the Company’s business
records]

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.  Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery; or in the case of certified or registered U.S. mail, five days
after deposit in the U.S. mail; or, in the case of facsimile, the date upon
which the transmitting party received confirmation of receipt by facsimile,
telephone, or otherwise; provided, however, that in no event shall any such
communications be deemed to be given later than the date they are actually
received.


IN WITNESS WHEREOF, THE EXECUTIVE HAS HEREUNTO SET HIS HAND, AND THE COMPANY HAS
CAUSED THIS AGREEMENT TO BE EXECUTED IN ITS NAME AND ON ITS BEHALF, ALL ON THE
DAY AND YEAR FIRST ABOVE WRITTEN.

EXECUTIVE:

 

 

COMPANY:

 

 

 

 

 

 

 

 

 

 

 

QWEST COMMUNICATIONS
INTERNATIONAL INC.

 

 

 

 

 

 

 

 

By:

 

Edward A. Mueller

 

 

 

Teresa Taylor

 

 

 

 

EVP – Human Resources

 

7


--------------------------------------------------------------------------------